Fourth Court of Appeals
                                           San Antonio, Texas
                                                  JUDGMENT
                                               No. 04-13-00415-CR

                                                 Dave MCNEIL 1,
                                                    Appellant

                                                           v.

                                              The STATE of Texas,
                                                    Appellee

                    From the 25th Judicial District Court, Guadalupe County, Texas
                                     Trial Court No. 12-2002-CR
                             Honorable Charles Ramsay, Judge Presiding

      BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED and the matter is REMANDED to the trial court for a new trial in accordance with
this court’s opinion.

         SIGNED August 6, 2014.


                                                            _____________________________
                                                            Marialyn Barnard, Justice




1
  In documents filed by counsel for appellant Dave McNeil at trial, and as well as in the appellant’s brief filed in this
court, counsel represents appellant’s surname as “McNeal.” Additionally, the court reporter included a note in the
Master Index which states: “The correct spelling of the Defendant’s name is ‘McNeal.’” However, trial court’s
judgment spells appellant’s surname as “McNeil.” There is no indication that these are two different people. We shall
therefore use the spelling contained with the official judgment of the trial court, i.e., “McNeil.’